 618DECISIONSOF NATIONALLABOR RELATIONS BOARDUniversalManufacturing CompanyandEarl Bowman,Petitioner,and Local Lodge#1045,InternationalAssociation of Machinists and Aerospace Workers,AFL-CIO. Case 18-RD-504June15, 1972DECISION AND DIRECTION OFELECTIONBY MEMBERSJENKINS,KENNEDY, ANDPENELLOUpon a petition duly filed under Section 9(c) of theNationalLaborRelationsAct,as amended, ahearing was held before Hearing Officer Karen A.Hammerstrom. Following the hearing, this case wastransferred to the National Labor Relations Board inWashington, D.C., pursuant to Section 102.67 of theNational Labor Relations Board Rules and Regula-tionsand Statements of Procedure,Series 8, asamended.'Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Hearing Officer's rulings made at the hearingare free from prejudicial error and are herebyaffirmed.Upon the entire record in this case, the Boardfinds:1.The Employer is engaged in commerce withinthemeaning of the Act and it will effectuate thepurpose of the Act to assert jurisdiction herein.2.The labor organization involved claims torepresent certain employees of the Employer.3.A question affecting commerce exists concern-ing the representation of employees of the Employerwithin the meaning of Section 9(c)(1) and Section2(6) and (7) of the Act.2iThe Employer's unopposed motion to correct the transcript is herebygranted2At the hearing, the Union took the position that there might be acontract bar to an election among the employees involved However, it isclear that the last agreement between the parties expired June 17,1971, wasnot renewed,and was not in existence when this petition was filed inDecember1971There isno merit intheUnion'scontention that theannouncement of the wage and price freeze on August 15, 1971, and atelegram of August 19 from the Federal Mediation and Conciliation Serviceto each of the parties requesting termination of the work stoppage couldhave had the effect of reinstating the already expired contract or precludingthe present proceeding CfBowling Green Foods, Inc,196 NLRB 1113This stipulation related to the history of the collective-bargainingrelationship between the Union and the Employer and contained the unitdescription in their most recent contract,but that unit is herein conformedto customary Board terminology4CfThe Pipe Machinery Company,76 NLRB 247, 249-250.4.In accordance with the stipulation 3 of theparties, we find that the following employees consti-tute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9(b) of theAct.All production and maintenance employees ofthe Employer including shipping and receivingdepartment employees but excluding office andclerical employees, foremen, and supervisors, asdefined in the Act.5.The parties are in disagreement as to theeligibilityof replaced economic strikers. The Em-ployer and the Union appear to have had acontinuous collective-bargaining relationship sincetheUnion's certification in 1947.Their latestcontract expired June 17, 1971. Thereafter, onAugust 2, 1971, an economic strike commenced. Theparties have been unable to reach agreement on anew collective-bargaining contract and negotiationswere suspended by the Employer pending theoutcome of this proceeding. On December 22, 1971,theUnion, on behalf of its striking members, madean unconditional offer to return to work. Nopicketing has occurred since that date. The Employercontends that the replaced strikers are ineligiblebecause the strike has been terminated, citingTheMartin Bros. Container & Timber Products Corp., 127NLRB 1086. However, as it is not clear how manyindividuals are involved or whether the votes ofreplaced strikers can affect the results of the electionand as the Board usually does not resolve eligibilityquestions of this type unless the ballots are determi-native,4we shall direct an immediate election andpermit these individuals to vote under challenge withthe proviso that in the event that the counting of thechallenged ballots would affect the results of theelection, we shall take such further action as we deemappropriate.[Direction of Elections omitted from publication.6]5As herembefore directed,the replaced economic strikersmay votesubject to challenge6 In order to assure that all eligible voters may have the opportunity tobe informed of the issues in the exerciseof their statutoryright to vote, allparties to the election should have access to a list of voters and theiraddresseswhichmaybe used to communicate with themExcelsiorUnderwear, Inc,156 NLRB 1236;N LR B v Wyman-Gordon Co.394 U.S.759.Accordingly, it is herebydirected that an election eligibility list,containing the names and addresses of all the eligible voters, must be filedby the Employerwith the Regional Director for Region18 within 7 days ofthe date of this Decision and Direction of Election The Regional Directorshallmake thelist availableto all parties to the election. No extension oftime to file this list shall be granted by the Regional Director except inextraordinarycircumstances Failure to comply with this requirement shallbe grounds for setting aside the election whenever proper objections arefiled197 NLRB No. 99